      Case 2:20-cv-00526-KJM-DB Document 23-1 Filed 06/01/20 Page 1 of 2


 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 David H. Kwasniewski, Esq. (SBN: 281985)
       kwasniewski@braunhagey.com
 4 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 5 San Francisco, CA 94104
   Telephone: (415) 599-0210
 6 Facsimile: (415) 599-0210

 7 ATTORNEYS FOR PLAINTIFF
   B&G FOODS NORTH AMERICA, INC.
 8

 9

10                               UNITED STATES DISTRICT COURT

11                             EASTERN DISTRICT OF CALIFORNIA

12
                                                        Case No. 2:20-cv-00526-KJM-DB
13 B&G FOOD NORTH AMERICA, INC.,
                                                        DECLARATION OF DAVID H.
14                        Plaintiff,                    KWASNIEWSKI IN OPPOSITION TO
                                                        DEFENDANTS’ MOTION TO DISMISS
15          v.                                          COMPLAINT
16 KIM EMBRY and NOAM GLICK, acting in the              Date:        July 24, 2020
   purported public interest of the general public of   Time:        10:00 a.m.
17 the State of California,                             Judge:       Hon. Kimberly Mueller
                                                        Courtroom:   3
18                        Defendants.
19

20

21

22

23

24

25

26

27

28

                                                                  Case No. 2:20-cv-00526-KJM-DB
                                DECLARATION OF DAVID H. KWASNIEWSKI
      Case 2:20-cv-00526-KJM-DB Document 23-1 Filed 06/01/20 Page 2 of 2


 1           I, David H. Kwasniewski, declare:

 2           1.     I am licensed to practice before this Court and am an attorney at BraunHagey &

 3 Borden LLP, counsel for Plaintiff B&G Foods North America, Inc. in this action. If called as a

 4 witness, I could, and would, testify competently to the facts below.

 5           2.     On March 20, 2020, I attended a meet and confer with Embry’s lawyers about

 6 scheduling her deposition. During that call, Embry’s lawyers objected to B&G Foods taking her

 7 deposition, stating that Embry lacked any “percipient knowledge” regarding the claim she asserted

 8 against B&G Foods.

 9           3.     The table below summarizes the following information from OEHHA’s Budget

10 Report, a true and correct copy of which is attached as Exhibit 1: (1) OEHHA’s annual budget; (2)

11 the amount of funding OEHHA received from Proposition 65 civil penalties; and (3) the percentage

12 of OEHHA’s annual budget that was funded by Proposition 65 civil penalties. As shown in the

13 table below, Proposition 65 civil penalties have accounted for more than 15 percent of OEHHA’s

14 annual budget over the last three fiscal years:

15    Year                 OEHHA Budget Prop. 65 Civil Penalties             Percentage of Funding
16    2017-18              $23.453 Million      $3.702 Million               15.8%
17    2018-19              $28.615 Million      $4.764 Million               16.6%
18    2019-20              $28.362 Million      $3.909 Million               13.8%
19    Cumulative           $80.43 Million       $12.38 Million               15.4%
20

21           I declare under penalty of perjury under the laws of the State of California that the
22 foregoing is true and correct to the best of my knowledge, information, and belief.

23

24
     Dated: June 1, 2020                             By: ___________________________
25                                                           David H. Kwasniewski
26

27

28

                                                   1                Case No. 2:20-cv-00526-KJM-DB
                                  DECLARATION OF DAVID H. KWASNIEWSKI
